Appeal from decision and award of the Workmen’s Compensation Board. Claimant was employed as a hat packer. He suffered an acute heart attack while working. The issue on appeal is whether there is sufficient evidence to sustain a finding that the heart condition was induced or affected by unusual exertion in the work. This depends largely on claimant’s own narrative which the board accepted. His usual work, wrapping hats in tissue paper and putting them in boxes, entailed no strenuous physical effort; but he testified that in order to get at and remove a bundle of tissue paper on the floor which he described as having been broken or damaged, it was necessary to lift up two other bundles of tissue weighing about 150 pounds. As he did that he testified he felt a pain in his chest and thereupon became acutely ill. The admission notes in the hospital do not describe an accident, but they note that claimant was acutely ill and no detailed history was then taken. The physician who treated him at the hospital was not told about an accident, but claimant’s personal physician who went to the hospital a few days after admission to help in the treatment testified that when claimant was well enough to describe what had happened he gave a history of the accident. Although the employer was not told of an accident when claimant became acutely ill on the premises, we are not able to say that claimant’s narrative is incredible or to hold as a matter of law that there is no substantial evidence to sustain the finding of the board that an accident occured. Award affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.